Fourth Court of Appeals
                                      San Antonio, Texas
                                            January 27, 2020

                                          No. 04-19-00785-CV

                                     IN RE David Wayne SPINKS

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Irene Rios, Justice
                 Liza A. Rodriguez, Justice

       On January 8, 2020, this court conditionally granted relator’s petition for writ of
mandamus. On January 21, 2020, the real party in interest filed a motion for rehearing. After
considering the arguments raised by the real party in interest, the motion is hereby DENIED.

           It is so ORDERED on January 27, 2020.



                                                                                   PER CURIAM




           ATTESTED TO: _____________________________
                        Michael A. Cruz,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 1909C, styled In the Matter of the Marriage of David Wayne Spinks v.
Becky Sue Detimore, pending in the County Court, Kerr County, Texas, the Honorable Susan Harris presiding.